DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive.
Applicant argues that Kahn fails to disclose or suggest sharing “identification information” including a “password” with a “driver device,” according to the recitations of claim 21.  Herein as Google definition for a “Password is a word, phrase, or string of characters intended to differentiate an authorized user or process (for the purpose of permitting access) from an unauthorized user, or put another way a password is used to prove one's identity, or authorize access to a resource” and a “User identification (user ID) is a logical entity used to identify a user on a software, system, website or within any generic IT environment. It is used within any IT enabled system to identify and distinguish between the users who access or use it. A user ID may also be termed as username or user identifier”, therefore, a “password” or a “user ID” being used to identify the user.  Kahn disclosed “the system 150 can enable identity verification 172 to ensure that the driver 160 picks up the intended rider 154 and that the rider 154 accepts a ride with the intended driver 160. For instance, the driver 160 can be provided with information to verify the identity of the user 152 or the rider 154 at pick-up (paragraph .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-37 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (US 2017/0127215). 
Regarding to claim 21, Khan discloses a method of providing a ride service (figures 1-22} for a third party (rider (154) or Jane Smith (86), figure 8} in response to a ride request from a user ride requestor (user (152} or Mrs. Wilson (88), figure 8), comprising:
receiving, by a driver device (54) carried by a driver (160), a ride request for a third party rider (figures 1-2, paragraphs 0038), identification information for the third party rider including password in a form of a name, age, phone number, photographs, fingerprint, unique virtual code set by the user ride requestor (paragraphs 0018, 0044, 0085-0086, 0070-0074);
transmitting, by the driver device, real time ride status information (drivers name (76), profile picture (142), driver ID number, license plate number, figure 8, paragraph 0081) and (Jane has been picked up by Catherine at 4:12 PM) to the user ride requestor (figure 14, paragraphs 0077);
receiving, by the driver device, drop-off information (paragraphs 0057 and 0080), and
transmitting, by the driver device, information upon arrival at a destination (pick up location, paragraphs 0062, 0078 and 0089).
Regarding to claim 22, Khan discloses the identification information includes a visual image (live video) of the third party rider (paragraph 0040 and 0081).
 (paragraph 0085).
Regarding to claim 24, Khan discloses the real time ride status information includes a current speed of a driver's vehicle (paragraphs 0045 and 0078).
Regarding to claim 25, Khan discloses the real time ride status information includes a distance from a destination.
Regarding to claim 26, Khan discloses the real time ride status information includes an estimated time of arrival at a destination (paragraph 0095).
Regarding to claim 27, Khan discloses wherein the real time ride status information includes a current location of a vehicle being used by the driver (paragraphs 0037, 0040 and 0082).
Regarding to claim 28, Khan discloses the real time ride status information is transmitted through a cellular network (38, figure 2, paragraphs 0046, 0077 and 0089).
Regarding to claim 29, Khan discloses the real time ride status information being transmitted to the ride requestor (as mentioned in claim 21 above).
Regarding to claim 30, Khan discloses the real time ride status information being transmitted by text message (100, figures 14 and 21, paragraphs 0049).

Regarding to claim 32, Khan discloses transmitting dropoff information includes notifying another device of arrival of the third party rider at a destination (paragraph 0089).
Regarding to claim 33, Khan discloses the device notified is a device associated with the ride requestor (paragraph 0046).
Regarding to claim 34, Khan discloses transmitting dropoff information includes information about a trusted contact party at a dropoff location (figures 3-4, 8 and 21).
Regarding to claim 35, Khan discloses the dropoff information includes a physical description of the contact party at a dropoff location (figures 3-4, 8 and 21).
Regarding to claim 36, Khan discloses the dropoff information includes contact information (phone number) of the ride requestor (figure 8, paragraph 0086).
Regarding to claim 37, Khan discloses the dropoff information includes an estimated duration (140) of a ride (figures 3-5, paragraph 0060).
Regarding to claim 39, Khan discloses the dropoff information transmitted includes dropoff conditions (figure 21, paragraphs 0066 and 0070).
Regarding to claim 40, Khan discloses the dropoff information transmitted includes dropoff instructions (paragraphs 0066 and 0070).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2017/0127215).
Regarding to claim 38, Khan discloses the instant claimed invention except for the dropoff information includes an average speed of the ride. Since Khan discloses the dropoff information includes a distance (130) from a pick up location to a dropoff location is 3.56 mile and estimate duration (130) of the ride/trip is 30 minutes (paragraph 0060), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to recognize the average speed of the vehicle during the ride/trip by an expression of v(t) = time/distance (speed = 3.56 mile / 30 min = 0.118 mile/min) for the purpose of to know if the driver is operating in a safety manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeLozio (US 2018/0202822) discloses in paragraph 0111, At stage 4, the fleet controller receives the secure ride request. At stage 5, the fleet controller creates one or more secure ride authentication credentials. In some embodiments, the secure ride credentials include a user identifier and password. The password can include any suitable characters. At stage 5, the fleet controller sends the secure ride request an .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 24, 2021